DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 02/16/2021, with respect to the double patenting and U.S.C. 103 rejections have been fully considered and are persuasive; applicant’s amendments to the claims overcome the prior art of record.  The rejections of the office action dated 11/16/2020 have been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/548,685, and  US 10358216 and US 9505495 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 2-17 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious an aircraft store ejector system comprising an ejection system having a first and second ejector passages that are in fluid 
The closest prior art is Jakubowski (US 7954765),(US 4043525), (US 6758441) which discloses an aircraft ejector system with ejector passages and a valve controlling fluid flow to the ejector pistons, however, Jakubowski does not disclose nor render obvious using a two part rotary valve of the articulated configuration being positioned between the first and second ejector passages, such that this double rotary valve configuration adjusts an amount of gas provided to the first and second ejector passages that are in fluid communication with first and second ejector pistons respectively, and etc. as claimed in claim 2. While Toth discloses a suitable two-way rotary valve that reads on many of applicant’s claimed structural valve configuration, the valve of Toth is a two-way valve and is not suitable for being positioned between first and second ejector passages, adjusting flow to both a first and second ejector passage in which the first ejector passage is in fluid communication with a first ejector piston and the second ejector piston is in fluid communication with a second ejector piston as claimed in claim 2.



The prior art of record does not disclose nor render obvious an aircraft store ejector system having an articulated valve configuration in which the occluding portion of a second valve positioned around a first valve comprises an annular obstruction wall having a variable height along an entirety of a perimeter of the annular obstruction wall (as best seen in applicant’s Fig. 5B, 1214’ is varied the entire perimeter) as claimed in claim 20 in combination with its base claim limitations. The corresponding occluding portion in the closest prior art valve reference Toth does not have a variable height 

Claims 3-9, 11-17, and 21 are allowed at least because they depend from allowed independent claim 2 or 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        March 2, 2021